DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/28/2022 has been entered. Claims 1 and 11 have been amended. Claims 5 and 15 have been cancelled. No new claims have been added. 
Response to Arguments
Applicant’s arguments, see page 8, filed 04/28/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 04/28/2022, with respect to claims 1-4, 6-14, and 16-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 6-14, and 16-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lang generally teaches partitioning an image under test to form a plurality of contiguous image segments having similar image properties, deriving feature data from a subset including one or more of the image segments, and comparing the feature data from the subset of image segments with feature data derived from respective image segments of one or more other images so as to detect a similarity between the image under test and the one or more other images.
Swagatam Das generally teaches an application of DE to the automatic clustering of large unlabeled data sets. In contrast to most of the existing clustering techniques, the proposed algorithm requires no prior knowledge of the data to be classified. Rather, it determines the optimal number of partitions of the data “on the run.” Superiority of the new method is demonstrated by comparing it with two recently developed partitional clustering techniques and one popular hierarchical clustering algorithm. The partitional clustering algorithms are based on two powerful well-known optimization algorithms, namely the genetic algorithm and the particle swarm optimization. An interesting real-world application of the proposed method to automatic segmentation of images is also reported.
Kempf generally teaches image compression, a processor computes a palette for a block of pixels, the palette having palette values; and the processor computes index values, where some index values map a pixel to a palette value and some index values map a pixel to a value that is between two palette values. 
The cited prior art when considered in combination or individually does not teach the claimed invention seen in independent claims 1 and 11. An updated prior art search was conducted and no prior art was found that anticipates or obviously teaches the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The amendment below was authorized in an interview with Attorney Stefan Koschmieder on 06/12/2022 (see PTO-413 Interview Summary). Claims 11, 13 and 14 are amended. 
The application has been amended as follows: 

11. (Currently Amended) A method, in a computer system comprising a display, one or more processors and a memory storing a program, the program when executed performs the method comprising:
inputting, to the computer system, a color image having a plurality of pixels and a number of clusters;
distances between centroids of the clusters using greedy search, including selecting new centroids that have maximum distance from the centroids of others of the clusters and that improve a value of a cluster validity index;
performing an evolutionary-type search to adjust the new centroids of the clusters with respect to the validity index that considers compactness of the clusters as well as separation between clusters;
using the adjusted centroids, assign each pixel to the cluster whose centroid has the minimum Euclidean distance between the pixel and the centroid of the cluster;
storing, in a storage device, a compressed image in which each pixel is stored with the assigned cluster, and the centroids of all clusters; and
displaying, by the display, a compressed image in which each pixel is displayed with the centroid of the assigned cluster,
wherein the centroids include attributes representing genes and the evolutionary-type search adjusts the centroids by
selecting a subset of the genes;
performing a mutation operation on a selected subset of genes to obtain a mutant
solution;
determining the validity index based on a ratio of separation between clusters to the compactness of the clusters for the clusters before the mutation operation and after the mutation operation and
replacing a value of an attribute of a solution with the value of the mutant solution [[if]] in response to a determination that the determined validity index after the mutation operation is greater than or equal to the validity index before the mutation operation.
13. (Currently Amended) The method of claim 12, wherein the greedy search selects a candidate centroid which has a maximum distance from determined centroids of the clusters and adds the candidate center to the determined centroids [[if]] in response to a determination that the value of the validity index is improved.
14. (Currently Amended) The method of claim 13, wherein the greedy search discards the candidate center [[if]] in response to a determination that the candidate worsens the value of the validity index.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166